Per Curiam.

If one be indicted for burning the dioelL ing-house of another, it is sufficient, if it be, in fact, the
*105dwelling-house of such person.' The court will not inquire into the tenure (a) or interest which such person has in the house burnt. It is enough that it was his actual dwelling at the time.
Motion denied.

 Occupation of the dwelling house seems.suflicient; probably upon the same reason that possession of stolen goods before-the felony is sufficient to lay them in the indictment, as the property of the person from whose possession they were stoloD, and no enquiry can bo made into the title of the possessor of such goods. ’ -